DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatori et al. (US 9195001; “Hatori”).
	Regarding claim 1, Hatori teaches all the elements of claim 1 (figs. 9, 13; more discussion below), except Hatori does not explicitly mention “diameters” when referring to the cores 33 35 34 (e.g., figs. 9, 13).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to refer to elements 33 34 35 core cross sections as each having a “diameter” at least because a general accepted definition of “diameter” is the length of a straight line through an object’s center [clearly the instant application {IA} spec. has no intent to limiting “diameter” to that of a circle  at least since IA fig. 2 shows rectangular cross sections].  
	So, for example, in Hatori fig. 13, a single horizontal line can be drawn through the centers of the three cores 33 34 35 [e.g., this horizontal line would be a above the horizontal line defined by the top of layer 12 but below a parallel horizontal line drawn across the tops of elements 33 34 35].  By the definition of “diameter” above, core 35 has a larger diameter than each of cores 33 34. It is, thus, clear that  “the cores are provided at positions where centers of sections of the cores are all positioned in a straight line”.
	The claimed clad, substrate are also clearly present in Hatori figs. 9, 13 [plus elements 12, 16 are clads to the cores 33 34 35].  Each and every element of IA claim 1 is, therefore, clearly rendered as obvious by Hatori.
	Thus claim 1 is rejected.
Regarding claim 2,  in Hatori fig. 15, fibers placed vertically in line with the wider vertical cores that extend to the top edge of transmitter 50 in fig. 15 [e.g., see also at least MPEP §2144.07 Art Recognized Suitability for an Intended Purpose].  The only claim 2 item Hatori fig. 15 does not directly show is the end face of all three cores extending to the top end face in fig. 15.  This, however, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at least in view of Hatori col. 14 lines 42-48 and fig. 19 [see also: col. 15 lines 10-25 which associates fig. 19 with the 2nd embodiment; fig. 13 is of the 2nd embodiment {col. 11 lines 10-21}; see also figs. 17-18 which also have waveguides that extend all the way across the substrate/device from top to bottom similar to fig. 19].  It would have been obvious to substitute, for example, to substitute the fig. 19 structure for each of the three analogous structures already shown in fig. 15 {especially in light of col. 14 lines 43-48; e.g. MPEP §2144.06   Art Recognized Equivalence for the Same Purpose [R-6] >I. < COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE, II. < SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE and/or MPEP §2144.07 Art Recognized Suitability for an Intended Purpose}.
	Thus claim 2 is rejected.

Allowable Subject Matter
Claims 5-7 are allowed.
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874